DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Request for Reconsideration
This action is in response to applicant's request for reconsideration received on 03/19/2021. The following is the status of the claims:

Claims 1-15 are pending as previously presented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 2 is still interpreted under 35 U.S.C. 112(f) as set forth in the previous Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer - (US2005/0167093 - previously cited), in view of Modine et al. - (US3707185 - previously cited), and further in view of Kunsagi et al. - (US4226282 - previously cited), hereinafter referred to as “Schaefer”, “Modine”, and “Kunsagi respectively.

Regarding Claim 1, Schaefer discloses (Figure 3) an air-cooled condenser street (1) for condensing exhaust steam from a turbine (per Paragraph 0001. In Figure 3 steam 8 condenses in to liquid 10) comprising:
a) a single-row V(i) of a V-shaped heat exchanger (1), with i=1 to NV and NV  1, NV being the number of rows of V-shaped heat exchangers (a single heat exchanger in a single row as shown in Figure 3, thus i=1 and NV=1), and wherein the single-row comprises (referring to Figure 3 below as annotated by examiner): 
(5A, series of tubes per Paragraph 0018, line 6) inclined with an angle -1 (-d1) with respect to a vertical plane (Z-Y plane), formed by a vertical axis (Z) and a longitudinal axis (Y, i.e. axis extending into the plane of the paper in Figure 3) perpendicular to the vertical axis (as shown in Figure 3 as annotated below), 
one or more second tube bundles (5B, series of tubes per Paragraph 0018, line 6) inclined with an angle +2 (d2) with respect to said vertical plane (as shown in Figure 3 as annotated below), and wherein said first and second tube bundles have lower ends (respective ends connected to manifold 4) and upper ends (respective ends connected to manifolds 6A and 6B), and 
a main steam manifold (4) for supplying the exhaust steam to the first and second tube bundles (per Paragraph 0026), said main steam manifold is extending in a direction parallel with said longitudinal axis (as shown in Figure 3 as annotated below) and is positioned at a vertical position (z1) with respect to said vertical axis (as shown in Figure 3 as annotated below) and positioned at a lateral position x(i) (x1) with respect to a lateral axis (X) perpendicular to said axes Z and Y (as shown in Figure 3 as annotated below), and wherein the main steam manifold is connected to the lower ends of the first and second tube bundles (as shown in Figure 3); 
b) one or more fans (7, Paragraph 0018, line 11) for inducing an air draft (as denoted by curved flow arrows in Figure 3) through the single row of the V-shaped heat exchanger (Paragraph 0018, lines 11-14), wherein said air-cooled condenser street further comprises: 
(6A and 6B, or in other words manifold 6A would be RM(1) and manifold 6B would be RM(2)) for collecting and transporting non-condensable gases and/or steam that is not condensed in the first or second tube bundles (per Paragraph 0025, chambers 6A/6B are exhaust chambers and thus any non-condensable gases and/or steam that is not condense would necessarily flow towards chambers 6A/6B), with j=1 to NRM and (NV+1)NRM(2*NV), and with NRM being the number of parallel top steam manifolds (since there are two top steam manifolds j goes from 1 to 2, i.e. NRM = 2, NRM in turns is between NV+1 and 2*NV. In other words the number of rows NV=1 thus NV+1=2 and 2*NV=2 thus 2 NRM 2), and wherein each top steam manifold RM(j) of said series of parallel top steam manifolds is extending in a direction parallel with said longitudinal axis (as shown in Figure 3 as annotated below), and wherein said air-cooled condenser street is configured such that each tube bundle of the first and second tube bundles of said single-row is connected with its upper ends with a top steam manifold of said series of parallel top steam manifolds RM(j) (as shown in Figure 3 each tube bundle is connected to the respective manifold 6A and 6B), and 
one or more fan support assemblies (at least one, denoted by horizontal line onto which fan 7 rest in Figure 3) for supporting the one or more fans (necessarily as the fan rest on top of it), and wherein the fan support assembly is configured for bridging said series of parallel top steam manifolds RM(j) (as shown in Figure 3 where the horizontal line onto which fan 7 rest in turn rest on top of the manifolds 6A and 6B) in the direction of said lateral axis (as shown in Figure 3 as annotated below the fan support assembly connects the two top manifolds 6A and 6B in the X direction), and wherein the fan support assembly is coupled to said series of parallel top steam manifolds RM(j) (as shown in Figure 3 where the horizontal line onto which fan 7 rest in turn rest on top of the manifolds 6A and 6B).
Schaefer teaches only one V-shaped heat exchanger rather than plural heat exchangers in the row of V-shaped heat exchangers.
However, Modine teaches a V-shaped steam condenser module (Figure 2). In particular, Modine teaches (Figure 3) that plural of the heat exchanger modules (plural modules 39) can be arranged in series along multiple rows (as shown in Figure 3, three rows of modules 39, each row defined along the length of respective manifolds 10, each row connected to common manifold 40) based on the required amount of condensing capacity. In the instant case, a skilled artisan would have recognized that employing multiple V-shaped heat exchangers in a row and employing multiple rows of V-shaped heat exchangers would increase the condensing capacity of the system.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schaefer, by employing multiple V-shaped heat exchangers in a row and to employ multiple rows, as taught by Modine, for the purpose of increasing the condensing capacity of the system.  
Schaefer as modified would result in a series of adjacent rows V(i) of V-shaped heat exchangers, with i=1 to NV and NV  1, NV being the number of rows of V-shaped heat exchangers (NV = 3, thus i goes from 1 to 3) and would further result in each row having plural V-shaped heat exchangers.
1<90° (as shown in Shaefer’s Figure 3 as annotated below where bundle 5A is clearly angled at -d1 between 0 and 90 degrees) rather than 15°<1<90° and further teaches wherein 0°<2<90° (as shown in Shaefer’s Figure 3 as annotated below where bundle 5B is clearly angled at -d1 between 0 and 90 degrees) rather than15°<2<90°. However, it has been held that where the claimed ranges overlap ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05 (I). Alternatively and assuming arguendo, Applicant disagrees, both Schaefer and Modine teach that the tube bundles are so inclined/angled as to provide gravity assisted drainage of condensate (per Shaefer’s last sentence in Paragraph 0018, and Modine’s Column 1, lines 52-62).
Therefore, the angles  and 2 are each recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the inclination provided by the angled tube bundles provide gravity assisted drainage of condensate towards to bottom inlet steam manifold. Therefore, since the general conditions of the claim, i.e. the tube bundles being angled/incline, were disclosed in the prior art by Schaefer as modified, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to employ 15°<1<90° and 15°<2<90°.
Schaefer as modified still fails to teach wherein the fan support assembly comprises a fan deck.
(Figure 4) comprising V-shaped heat exchangers (92) and at least one fan (102) resting on top of the V-shaped heat exchanger (as shown in Figure 4). In particular, Kunsagi teaches a fan support assembly in the form of a deck (100, as shown in Figure 4, here “deck” is interpreted per applicant disclosure as “a square or rectangular platform”) for supporting the fan (per Column 4, lines 41-43) for the purpose of supporting the fan and a hood which extends around the fan while permitting air to be drawn by the fan across the heat exchanger and through the hood for discharge (per Column 4, lines 41-49), ultimately ensuring structural integrity of the condenser.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Schaefer, by employing the fan support assembly as a fan deck, as taught by Kunsagi, for the purpose of supporting the fan and a hood which extends around the fan while permitting air to be drawn by the fan across the heat exchanger and through the hood for discharge, ultimately ensuring structural integrity of the condenser.  

    PNG
    media_image1.png
    776
    975
    media_image1.png
    Greyscale

Schaefer's Figure 3, annotated by examiner.

Regarding Claim 4, Schaefer as modified teaches the air-cooled condenser street according to claim 1 and further teaches wherein each main steam manifold of said series of adjacent rows of V-shaped heat exchangers comprises a condensate section configured for collecting and evacuating condensate (as shown in Shaefer’s Figure 3 and per the last sentence in Shaefer’s Paragraph 0018, manifold 4 serves as both the inlet for the steam 8 and as a collector for the condensate 10 which is discharge from the lowermost point of the condenser, interpreted as the lowermost most point of manifold 4, here the lowermost most point of manifold 4 is then configured to collect and evacuating condensate. This is also evidenced on Modine’s Figure 6 where lower manifold 10 functions as both inlet for steam and collector for condensate which accumulates at the bottom of the manifold to be discharge therefrom).  
 Regarding Claim 7, Schaefer as modified teaches the air-cooled condenser street according to claim 1 and further teaches wherein the single-row or the series of adjacent rows of V-shaped heat exchangers are forming a self-supporting structure configured for supporting the weight of said one or more fan support assemblies and said one or more fans (necessarily a result of the assembly shown in Schaefer’s Figure 3).  
Regarding Claim 8, Schaefer as modified teaches the air-cooled condenser street according to claim 1 but fails to teach wherein a distance D between two adjacent main steam manifolds is larger than 1.5m.  
However, a skilled artisan would have recognized that the spacing between adjacent main steam manifolds would depend on the length of the tubes and the inclination angle of the tube bundles as to provide the desired condensing capacity.
Therefore, a distance D between two adjacent main steam manifolds is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the spacing between adjacent main steam manifolds would depend on the length of the tubes and the inclination angle of the tube bundles as to provide the desired condensing capacity. Therefore, since the general conditions of the claim, i.e. adjacent main steam manifolds separated by a distance, were disclosed in the prior art by Schaefer as modified, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Modine and Kunsagi as applied to claim 1 above, and further in view of Nobel - (US2010/0263840 - previously cited), hereinafter referred to as “Nobel”.

Regarding Claim 5, Schaefer as modified teaches the air-cooled condenser street according to claim 1 and further teaches wherein said first and second tube bundles comprise a plurality of parallel oriented finned tubes (per Schaefer’s Paragraph 0018, lines 15-17) and wherein said finned tubes have a tube length TL (inherent length of each tube) but fails to teach wherein 2m TL 12m.  
Nobel does however teach that in steam condensers (Figure 1) the efficiency of the turbine providing the steam to be condensed will depend primarily upon the volume of the condenser tubes (24), including the cross-sectional area and the length of the tubes, which is limited by the strength of the tubes. Nobel further teaches that the length of the condenser tubes is typically between 10 and 11 meters but that greater lengths are also desired as to achieve a balance between condensing capacity, total number of tubes of the heat exchanger and efficiency of the turbine (per Paragraphs 0005 & 0008). 
Therefore, the length of the tubes is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that TL 12m.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Modine and Kunsagi as applied to claim 1 above, and further in view of Richardson - (US5954123 - previously cited), hereinafter referred to as “Richardson”.

Regarding Claim 6, Schaefer as modified teaches the air-cooled condenser street according to claim 1 but fails to teach wherein adjacent fan decks are separated by an expansion opening EO to allow for thermal expansion in a direction parallel with said axis Y.
However, Richardson teaches (Figure 1) that it is old and well-known to employ gaps (12) as means for allowing thermal expansion of a plate element (4) along a longitudinal axis (axis along the length of plate element 4) when the plate element is in thermal contact with a pipe (6, via fins 8) having a temperature gradient along said longitudinal axis (per Column 3, lines 28-29).
(i.e. the gaps taught by Richardson) between adjacent fan decks such that the fan decks are separated by an expansion opening EO (the gap) to allow for thermal expansion in a direction parallel with said axis Y, as taught by Richardson, for the purpose of providing thermal stress relive thus enhancing mechanical integrity of the assembly.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Modine and Kunsagi as applied to claim 1 above, and further in view of Yang et al. - (US8302670 - previously cited), hereinafter referred to as “Yang”.

Regarding Claim 9, Schaefer as modified teaches the air-cooled condenser street according to claim 1 and further teaches wherein said number of rows of V-shaped heat exchangers NV is equal to two (any two adjacent rows as taught by Modine in claim 1 above) but teaches wherein said number of parallel top steam manifolds NRM is equal to four rather than three, and further fails to teach wherein the top steam manifold RM(2) located between the top steam manifolds RM(1) and RM(3) is a common top steam manifold connected with the second tube bundles of the heat exchanger V(1) and connected with the first tube bundles of the heat exchanger V(2).  
However, Yang teaches (Figure 2) a steam condenser (10) comprising a plurality of rows of V-shaped heat exchangers (inverted V-shaped formed by bundles 28), each row having an inlet manifold (30) and outlet manifolds (32). In particular, Yang 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Schaefer, by sharing an outlet manifold between adjacent rows, as taught by Yang, for the purpose of reducing the cost of the heat exchanger in that a reduced number of parts would be required.  
Schaefer as modified would result in said number of parallel top steam manifolds NRM being equal to three (in the any two adjacent rows), and in the top steam manifold RM(2) located between the top steam manifolds RM(1) and RM(3) is a common top steam manifold connected with the second tube bundles of the heat exchanger V(1) and connected with the first tube bundles of the heat exchanger V(2) (by virtue of the sharing of one top manifold between adjacent rows).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Modine and Kunsagi as applied to claim 1 above, and further in view of Spencer - (NPL - Specifying Steam Surface Condensers - previously cited), hereinafter referred to as “Spencer”.

Regarding Claim 12, Schaefer as modified teaches the air-cooled condenser comprising one or more air-cooled condenser streets according to claim 1 (as set forth in claim 1 above) and further teaches a support structure (inherent support structure responsible for maintaining the manifold 4 above ground level 3 as shown in Schaefer’s Figure 3, Schaefer’s Paragraph 0018, lines 1-4) configured for elevating the main steam manifolds of each of the one or more air-cooled condenser streets at a height H1 (z1, as shown in Schaefer’s Figure 3 as annotated above by examiner) with respect to a ground floor (3) and wherein H1 is measured along said vertical axis Z (as shown in Schaefer’s Figure 3 as annotated above by examiner) but fails to teach and wherein H1>4m.  
However, Spencer teaches that steam condensers should be located sufficiently high off the floor to put as much head on the inlet of the condensate pumps as is physically possible for the purpose of lowering the load and the risk of cavitation on the pumps (Page 5, last sentence in the first text column continuing on the second text column), ultimately ensuring efficient operation of the system.
Therefore, the height H1 is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that steam condensers should be located sufficiently high off the floor to put as much head on the inlet of the condensate pumps as is physically possible for the purpose of lowering the load and the risk of cavitation on the pumps. Therefore, since the general conditions of the claim, i.e. steam manifolds elevated from the ground at a certain height, were disclosed in the prior art by Schaefer as modified, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to employ H1>4m.

Claims 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Modine, Kunsagi, and Spencer as applied to claim 12 above, and further in view of Scholz - (WO2016/050228 - referring to US9995182 as English equivalent - previously cited), hereinafter referred to as “Scholz”.

Regarding Claim 13, Schaefer as modified teaches the air-cooled condenser according to claim 12 but fails to teach wherein said support structure comprises a plurality of concrete support columns oriented in parallel with said vertical axis Z and coupled on one end to the ground floor and coupled to the other end with the main steam manifolds.  
However, Scholz teaches (Figure 25) an air-cooled condenser (1) comprising one or more air-cooled condenser streets (16), and a support structure (assembly of 9 & 26) configured for elevating manifolds (6) of each of the one or more air-cooled condenser streets at a height (as shown in Figure 25) with respect to a ground floor (10). In particular, Scholz teaches wherein said support structure comprises a plurality of concrete support columns (12, concrete per Columns 6 & 11, lines 44-45 & 17-20, respectively) oriented in parallel with a vertical axis (vertical axis relative to Figure 25) and coupled on one end (lower end in Figure 25) to the ground floor and coupled to the other end (upper end) with the main steam manifolds (via crossmember 26) for the purpose of elevating the condenser at the required height while permitting a reduction in material usage and a reduction in assembly outlay (per Column 3, lines 10-15), ultimately minimizing the cost of the assembly.

Regarding Claim 14, Schaefer as modified teaches the air-cooled condenser according to claim 12 but fails to teach wherein said support structure comprises: two or more steel trusses extending in a direction parallel with said lateral axis X, and a plurality of concrete support columns coupled on one end to the steel trusses and coupled on the other end to the ground floor so as to elevate the steel trusses from the ground floor, wherein the main steam manifolds of each of the air-cooled condenser streets are resting on said two or more steel trusses.  
However, Scholz teaches (Figure 25) an air-cooled condenser (1) comprising one or more air-cooled condenser streets (16), and a support structure (assembly of 9 & 26) configured for elevating manifolds (6) of each of the one or more air-cooled condenser streets at a height (as shown in Figure 25) with respect to a ground floor (10). In particular, Scholz teaches wherein said support structure comprises two or more steel trusses (26) extending in a direction parallel with a lateral axis (horizontal axis relative to  Figure 25), and a plurality of concrete support columns (12, concrete per Columns 6 & 11, lines 44-45 & 17-20, respectively) coupled on one end (upper end) (as shown in Figure 25) and coupled on the other end (lower end) to the ground floor so as to elevate the steel trusses from the ground floor (as shown in Figure 25), wherein the manifolds of each of the air-cooled condenser streets are resting on said two or more steel trusses (as shown in Figure 25) for the purpose of elevating the condenser at the required height while permitting a reduction in material usage and a reduction in assembly outlay (per Column 3, lines 10-15), ultimately minimizing the cost of the assembly.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Schaefer, by employing said support structure comprising: two or more steel trusses extending in a direction parallel with said lateral axis X, and a plurality of concrete support columns coupled on one end to the steel trusses and coupled on the other end to the ground floor so as to elevate the steel trusses from the ground floor, wherein the main steam manifolds of each of the air-cooled condenser streets are resting on said two or more steel trusses, as taught by Scholz, for the purpose of elevating the condenser at the required height while permitting a reduction in material usage and a reduction in assembly outlay, ultimately minimizing the cost of the assembly.  
Regarding Claim 15, Schaefer as modified teaches the air-cooled condenser according to claim 12 but fails to teach wherein said support structure comprises three or more separate steel support frames SF(i) extending in a direction parallel with said lateral axis X and positioned at different locations in a direction parallel with the longitudinal axis Y, so as to support the main steam manifolds of each of the air-cooled condenser streets at three or more different locations along the main steam manifolds.
(Figures 1-3) an air-cooled condenser (1) comprising one or more air-cooled condenser streets (14), and a support structure (assembly of 9 & 13) configured for elevating manifolds (6) of each of the one or more air-cooled condenser streets at a height (as shown in Figures 1-2) with respect to a ground floor (10). In particular, Scholz teaches wherein said support structure comprises three or more separate steel support frames (9) extending in a direction parallel with a lateral axis (horizontal axis relative to Figure 1, i.e. axis into the plane of the paper in Figure 2) and positioned at different locations (as shown in Figure 2) in a direction parallel with a longitudinal axis (horizontal axis relative to Figure 2, i.e. axis into the plane of the paper in Figure 1), so as to support manifolds (6) of each of the air-cooled condenser streets at three or more different locations along the main steam manifolds (as shown in Figure 2) for the purpose of elevating the condenser at the required height while permitting a reduction in material usage and a reduction in assembly outlay (per Column 3, lines 10-15), ultimately minimizing the cost of the assembly.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Schaefer, by employing said support structure comprising: three or more separate steel support frames SF(i) extending in a direction parallel with said lateral axis X and positioned at different locations in a direction parallel with the longitudinal axis Y, so as to support the main steam manifolds of each of the air-cooled condenser streets at three or more different locations along the main steam manifolds, as taught by Scholz, for the purpose of elevating the condenser at the required height while permitting a reduction in material 

Allowable Subject Matter
Claims 2-3, and 10-11 remain objected to as being dependent upon a rejected base claim, but would be allowable, for the reasons of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments, see remarks filed 03/19/2021, have been fully considered but they are not deemed persuasive.
Applicant argues (remarks, page 9, 2nd full paragraph) in regards to the rejection of claim 1 under 35 USC 103 that Schaefer as modified by Modine and Kunsagi fails to teach the claimed one or more fan support assemblies. Applicant points out that the horizontal line denoted in Schaefer’s Figure 3 does not support the conclusion of the presence of a fan support assembly since that horizontal line is only visible in cross-section and thus can represent many other things such as a cable, a bar, or a plate. Applicant further points out that Schaefer does not disclose anything about the horizontal line nor how the fan is supported.
The argument is respectfully traversed. The Office respectfully asserts that Schaefer as modified by Modine and further modified by Kunsagi teaches claim 1. As an initial matter MPEP 2123 states that “[t]he use of patents as reference is not limited to what the patentees describe as their own inventions or to the problems with which (per Column 4, lines 41-49), ultimately ensuring structural integrity of the condenser.
Applicant arguments to the Modine reference (remarks, page 10) are moot as these arguments are directed to features other than what the Modine reference was relied upon. Stated differently, the Modine reference was merely relied upon for teaching to employ multiple V-shaped heat exchangers in a row and to employ multiple rows for the purpose of increasing the condensing capacity of the system and not for the reasons argued.
All remaining arguments are dependent on the aforementioned ones.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763